Title: From Alexander Hamilton to the Mayor and Corporation of the City of New York, 28 March 1786
From: Hamilton, Alexander
To: Mayor and Corporation of the City of New York


New York, March 28, 1786. Signs, with 136 other petitioners, a memorial asking that the “Mayor and Corporation of the City of New York” improve the street in front of the Coffee House, “the usual place of resort for your Memorialists and the merchants of this City.” The memorialists complained that the street “for want of proper regulation and the great concourse of Carts is coverd with filth and is a great nuisance to your Memorialists and to all other persons frequenting that part of the City.”
